  Case 20-00154-SMT                         Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                                           Desc Imaged
                                                 Certificate of Notice Page 1 of 8

 Information to identify the case:

 Debtor 1:
                       Walter Leroy Peacock                                             Social Security number or ITIN:    xxx−xx−0745
                                                                                        EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

 Debtor 2:                                                                              Social Security number or ITIN: _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court:        United States Bankruptcy Court for the           Date case filed for chapter:         11      3/12/20
 District of Columbia
            20−00154−SMT
 Case number:

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                  About Debtor 1:                                           About Debtor 2:
 1. Debtor's full name                            Walter Leroy Peacock

 2. All other names used in the
    last 8 years

 3. Address                                       2920 Pennsylvania Avenue, SE
                                                  Washington, DC 20020

 4. Debtor's attorney                             Brett Weiss                                            Contact phone 301−924−4400
       Name and address                           The Weiss Law Group, LLC
                                                  6404 Ivy Lane, Suite 650                               Email brett@BankruptcyLawMaryland.com
                                                  Greenbelt, MD 20770

 5. Bankruptcy clerk's office                                                                             Hours open:
       Documents in this case may be filed                                                                9:00 am − 4:00 pm Monday to Friday
                                                  E. Barrett Prettyman U. S. Courthouse
       at this address.                           333 Constitution Ave, NW #1225
       You may inspect all records filed in                                                               Contact phone (202) 354−3280
                                                  Washington, DC 20001
       this case at this office or online at
       www.pacer.gov.                                                                                     Date: 4/15/20

                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
  Case 20-00154-SMT                        Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                                                 Desc Imaged
                                                Certificate of Notice Page 2 of 8
Debtor Walter Leroy Peacock                                                                                                  Case number 20−00154−SMT

 6. Meeting of creditors                                                                                     Location:
     Debtors must attend the meeting to      April 29, 2020 at 01:00 PM                                      Telephone #: (877) 465−7076,
     be questioned under oath. In a joint                                                                    Passcode: 7191296
     case, both spouses must attend.         The meeting may be continued or adjourned to a later
     Creditors may attend, but are not       date. If so, the date will be on the court docket.
     required to do so.

 7. Deadlines                               File by the deadline to object to discharge or                    First date set for hearing on confirmation of plan.
    The bankruptcy clerk's office must      to challenge whether certain debts are                            The court will send you a notice of that date
    receive these documents and any                                                                           later.
    required filing fee by the following    dischargeable:
    deadlines.
                                            You must file a complaint:                                        Filing deadline for dischargeability
                                            • if you assert that the debtor is not entitled to                complaints: 6/29/20
                                              receive a discharge of any debts under
                                              11 U.S.C. § 1141(d)(3) or
                                            • if you want to have a debt excepted from discharge
                                              under 11 U.S.C § 523(a)(2), (4), or (6).


                                            Deadline for filing proof of claim:
                                            For all creditors (except a governmental unit): 8/7/20
                                            For a governmental unit:                        9/8/20
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                            Your claim will be allowed in the amount scheduled unless:
                                            • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.

                                            If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                            file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                            may file a proof of claim even if your claim is scheduled.
                                            You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                            of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                            explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                            rights, including the right to a jury trial.


                                            Deadline to object to exemptions:                                 Filing Deadline:
                                            The law permits debtors to keep certain property as               30 days after the conclusion of the meeting of
                                            exempt. If you believe that the law does not authorize an         creditors
                                            exemption claimed, you may file an objection.

                                             If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                             is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                             business.

                                            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                            See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                            all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                            from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                     should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                            and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                            entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                            the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                            send you another notice telling you of that date.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.




Official Form 309E1 (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                               page 2
 Case 20-00154-SMT             Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                         Desc Imaged
                                    Certificate of Notice Page 3 of 8




                                     BANKRUPTCY INFORMATION SHEET

BANKRUPTCY LAW IS A FEDERAL LAW. THIS SHEET PROVIDES YOU WITH GENERAL
INFORMATION ABOUT WHAT HAPPENS IN A BANKRUPTCY CASE. THE INFORMATION HERE IS
NOT COMPLETE. YOU MAY NEED LEGAL ADVICE.

WHEN YOU FILE BANKRUPTCY

You can choose the kind of bankruptcy that best meets your needs (provided you meet certain qualifications):
Chapter 7 − A trustee is appointed to take over your property. Any property of value will be sold or turned into
money to pay your creditors. You may be able to keep some personal items and possibly real estate depending on the
law of the State where you live and applicable federal laws.
Chapter 13 − You can usually keep your property, but you must earn wages or have some other source of regular
income and you must agree to pay part of your income to your creditors. The court must approve your repayment
plan and your budget. A trustee is appointed and will collect the payments from you, pay your creditors, and make
sure you live up to the terms of your repayment plan.
Chapter 12 − Like chapter 13, but it is only for family farmers and family fishermen.
Chapter 11 − This is used mostly by businesses. In chapter 11, you may continue to operate your business, but your
creditors and the court must approve a plan to repay your debts. There is no trustee unless the judge decides that one
is necessary; if a trustee is appointed, the trustee takes control of your business and property.

If you have already filed bankruptcy under chapter 7, you may be able to change your case to another chapter.

Your bankruptcy may be reported on your credit record for as long as ten years. It can affect your ability to receive
credit in the future.

WHAT IS A BANKRUPTCY DISCHARGE AND HOW DOES IT OPERATE?

One of the reasons people file bankruptcy is to get a "discharge." A discharge is a court order which states that you do
not have to pay most of your debts. Some debts cannot be discharged. For example, you cannot discharge debts for
most
  − taxes;
  − child support;
  − alimony;
  − most student loans;
  − court fines and criminal restitution; and
  − personal injury caused by driving drunk or under the influence of drugs.

The discharge only applies to debts that arose before the date you filed. Also, if the judge finds that you received
money or property by fraud, that debt may not be discharged.

It is important to list all your property and debts in your bankruptcy schedules. If you do not list a debt, for example,
it is possible the debt will not be discharged. The judge can also deny your discharge if you do something dishonest in
connection with your bankruptcy case, such as destroy or hide property, falsify records, or lie, or if you disobey a
court order.

You can only receive a chapter 7 discharge once every eight years. Other rules may apply if you previously received
a discharge in a chapter 13 case. No one can make you pay a debt that has been discharged, but you can voluntarily
pay any debt you wish to pay. You do not have to sign a reaffirmation agreement (see below) or any other kind of
document to do this.

Some creditors hold a secured claim (for example, the bank that holds the mortgage on your house or the loan
company that has a lien on your car). You do not have to pay a secured claim if the debt is discharged, but the
creditor can still take the property.
 Case 20-00154-SMT            Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                        Desc Imaged
                                   Certificate of Notice Page 4 of 8
WHAT IS A REAFFIRMATION AGREEMENT?

Even if a debt can be discharged, you may have special reasons why you want to promise to pay it. For example, you
may want to work out a plan with the bank to keep your car. To promise to pay that debt, you must sign and file a
reaffirmation agreement with the court. Reaffirmation agreements are under special rules and are voluntary. They are
not required by bankruptcy law or by any other law. Reaffirmation agreements−

  − must be voluntary;
  − must not place too heavy a burden on you or your family;
  − must be in your best interest; and
  − can be canceled any time before the court issues your discharge or within 60 days after the agreement is filed
with the court, whichever gives you the most time.
If you are an individual and you are not represented by an attorney, the court must hold a hearing to decide whether to
approve the reaffirmation agreement. The agreement will not be legally binding until the court approves it.

If you reaffirm a debt and then fail to pay it, you owe the debt the same as though there was no bankruptcy. The debt
will not be discharged, and the creditor can take action to recover any property on which it has a lien or mortgage.
The creditor can also take legal action to recover a judgment against you.

IF YOU WANT MORE INFORMATION OR HAVE ANY QUESTIONS ABOUT HOW THE
BANKRUPTCY LAWS AFFECT YOU, YOU MAY NEED LEGAL ADVICE. THE TRUSTEE IN YOUR
CASE IS NOT RESPONSIBLE FOR GIVING YOU LEGAL ADVICE.

Text Revised 10/05
 Case 20-00154-SMT             Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                        Desc Imaged
                                    Certificate of Notice Page 5 of 8




                     NOTICE FROM THE OFFICE OF THE UNITED STATES TRUSTEE
     INSTRUCTIONS AND INFORMATION FOR PARTICIPATION IN TELEPHONIC SECTION 341
                       MEETINGS IN THE DISTRICT OF COLUMBIA

Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, all §341 Meetings of Creditors ("Meetings") will be conducted remotely. The information to
participate in §341 Meeting of Creditors ("Meeting") is set forth below. All parties are encouraged to contact the case
trustee or check the docket for up−to−date information.

Some trustees use Zoom Meetings with telephonic participation as an option for such Zoom meetings. Other trustees
use strictly telephonic meetings. Instructions for both types of meetings are provided below.

The guiding principle to this procedure is to avoid in−person contact, both during the Meetings and in
preparation for the Meetings, even if that means that Meetings cannot be concluded because certain
documents have to be provided at a later time.
Zoom Instructions for Trustees Using Zoom Meetings:
   − By Video: Five minutes before the scheduled time, go to: zoom.us/join and enter the Zoom ID and password
listed below next to the presiding trustee. Wait in the waiting room until you are brought into the conference. Mute
your mic until your case is called.
   − By Telephone: Five minutes before the scheduled time, dial 301−715−8592 and enter the Meeting ID and
password listed below next to the presiding trustee. Place your phone on mute until your case is called.

Telephonic Instructions for Trustees Using Telephonic Meetings:
  − Five minutes before the scheduled time, dial the call−in number and enter the passcode listed below next to the
presiding trustee. Place your phone on mute until your case is called.

Conference Guidelines:
1. Attend from a quiet area where there is as little background noise as possible.
2. As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute and identify yourself.
3. Please do not speak while the trustee is talking.
4. If any party is attending the Meeting from the same location as another party, which is discouraged, except for
persons who live in the same household, use separate devices to participate.
5. Once the Meeting is finished, hang up or disconnect.
6. If you become disconnected before your Meeting is finished, call back.
7. If you are participating by phone: a. When speaking during your case, identify yourself. b. You must use a
touch−tone phone to participate. A landline is preferred, do not use a speakerphone. c. Do not put the phone on hold
at any time after the call is connected.
8. No Recording: The Meetings will be recorded by the trustee or United States Trustee. Any other recordings are
prohibited by law.

Bankruptcy Documents: Subject to the guiding principle of avoiding in−person contact, Debtors should be prepared
and have in front of them copies of documents on which they can reasonably expect to be examined (petition,
schedules, statement of financial affairs, tax returns, etc.) or any documents the trustee has indicated in advance that
debtors should have available for questioning. Documents should be provided to the trustee according to normal
requirements when possible.

Debtor Identification: Debtors should provide copies of their photo identification and proof of Social Security
number to the presiding trustee at least 5 days prior to the Meeting. Copies may be provided through debtor's counsel
or directly to the presiding trustee if unrepresented. If such proof has not been provided, the 341 meeting will be held
as scheduled, but will not be concluded until the trustee has received proof of identification. You will receive more
specific instructions prior to your Meeting. Debtor's counsel must verify on the record that they have confirmed their
client's identity prior to the Meeting.
Case 20-00154-SMT     Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08   Desc Imaged
                           Certificate of Notice Page 6 of 8




  Chapter             Trustee          Type of Meeting          Meeting Contact
    13              Becky Herr             Zoom            Meeting ID: 928−206−6146
                                                               Password:132613
     7              Marc Albert          Telephonic          Call: (888)554−9525
                                                              Passcode: 6959510
     7              Bryan Ross           Telephonic          Call: (866)713−7975
                                                              Passcode: 9796715
     7         Wendell Webster           Telephonic          Call: (877)953−6436
                                                              Passcode: 1723597
     7          William White            Telephonic          Call: (877)952−6167
                                                               Passcode:7604886
    11              U.S. Trustee         Telephonic          Call: (877)465−7076
                                                              Passcode: 7191296
     Case 20-00154-SMT          Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                 Desc Imaged
                                     Certificate of Notice Page 7 of 8
                                      United States Bankruptcy Court
                                          District of Columbia
In re:                                                                                  Case No. 20-00154-SMT
Walter Leroy Peacock                                                                    Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0090-1           User: admin                  Page 1 of 2                   Date Rcvd: Apr 15, 2020
                               Form ID: 309E1               Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 17, 2020.
dbpos          +Walter Leroy Peacock,    2920 Pennsylvania Avenue, SE,     Washington, DC 20020-3837
aty            +Joseph A. Guzinski,    DOJ-Ust,    1725 Duke St.,    Suite 650,   Alexandria, VA 22314-3489
smg             Child Support Services Division,     Office of the Attorney General,
                 Judiciary Square 441 4th Street, NW,     5th Floor,    Washington, DC 20001
smg            +District Unemployment Compensation Board,     4058 Minnesota Ave., NE,    4th Floor,
                 Washington, DC 20019-3540
smg            +Office of Attorney General,     Tax, Bankruptcy, and Finance,    One Judiciary Square,
                 441 4th Street, NW,    6th Floor,    Washington, DC 20001-2714
smg             Secretary of the Treasury,    15th and Pennsylvania Aveneu, NW,     Washington, DC 20220-0001
smg             U.S. Attorney’s Office,    Civil Division - Judiciary Ct. Building,     555 4th St., N.W.,
                 4th Floor,   Washington, DC 20001-2733
ust            +U. S. Trustee for Region Four,     U. S. Trustee’s Office,    1725 Duke Street,   Suite 650,
                 Alexandria, VA 22314-3489
742908         +BWW Law Group, LLC,    6003 Executive Blvd., Suite 101,     Rockville, MD 20852-3813
742910         +CW Nexus Credit Card Holdings Trust,     2700 S. Lorraine Place,    Sioux Falls, SD 57106-3657
742909         +Capital Bank N.A.,    One Church Street,    Rockville, MD 20850-4190
742912         +DC Water & Sewer Authority,     PO Box 97200,   Washington, DC 20090-7200
742913         +Deutsche Bank National Trust Company,     1661 Worthington Road, Suite 100,
                 West Palm Beach, FL 33409-6493
742905         +Equifax Information Services, LLC,     PO Box 740256,    Atlanta, GA 30374-0256
742917         +McCabe, Weisberg & Conway LLC,     312 Marshall Ave Suite 800,    Laurel, MD 20707-4808
742924         +Walter Buzzetta, Esq.,    Stradey Ronon Stevens & Young, LLP,     2000 K Street, Suite 700,
                 Washington, DC 20006-1866

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: brett@BankruptcyLawMaryland.com Apr 16 2020 01:35:58        Brett Weiss,
                 The Weiss Law Group, LLC,    6404 Ivy Lane, Suite 650,    Greenbelt, MD 20770
smg            +E-mail/Text: angela.coleman@dc.gov Apr 16 2020 01:36:08        D.C. Office of Tax and Revenue,
                 Bankruptcy Division,    1101 4th Street SW,    Washington, DC 20024-4457
smg             EDI: IRS.COM Apr 16 2020 05:43:00      Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
smg             E-mail/Text: atlreorg@sec.gov Apr 16 2020 01:36:10       Securities and Exchange Commission,
                 Atlanta Regional Office,    Office of Reorganization,    950 East Paces Ferry Road NE, Ste. 900,
                 Atlanta, GA 30326-1382
742907         +E-mail/Text: jcissell@bankofmissouri.com Apr 16 2020 01:36:06        Bank of Missouri,
                 906 N. Kingshighway Street,    Perryville, MO 63775-1204
743224          E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 16 2020 01:50:20
                 CW Nexus Credit Card Holdings l, LLC,    Resurgent Capital Services,     PO Box 10368,
                 Greenville, SC 29603-0368
742906         +E-mail/Text: bankruptcy.notifications@fisglobal.com Apr 16 2020 01:36:14         Chex System, Inc.,
                 Attn: Consumer Relations,    7805 Hudson Road, Suite 100,     Saint Paul, MN 55125-1595
742911         +E-mail/Text: angela.coleman@dc.gov Apr 16 2020 01:36:08        DC Office of Tax and Revenue,
                 1101 4th Street, SW, No. 270,    Washington, DC 20024-4457
742904         +E-mail/Text: angela.coleman@dc.gov Apr 16 2020 01:36:08        District of Columbia,
                 Office of Tax and Revenue,    1101 4th Street, SW,    Washington, DC 20024-4457
742914          EDI: AMINFOFP.COM Apr 16 2020 05:43:00       First Premier Bank,    PO Box 5524,
                 Sioux Falls, SD 57117-5524
742915         +EDI: HFC.COM Apr 16 2020 05:43:00      HSBC Bank USA, National Association,      452 Fifth Avenue,
                 New York, NY 10018-2736
742993          E-mail/PDF: resurgentbknotifications@resurgent.com Apr 16 2020 01:50:09        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
742919          E-mail/Text: ml-ebn@missionlane.com Apr 16 2020 01:36:02        Mission Lane/TAB Bank,
                 PO Box 31535,   Tampa, FL 33621
742916         +EDI: TSYS2.COM Apr 16 2020 05:43:00      Macy’s,    Bankruptcy Processing,    P.O. Box 8053,
                 Mason, OH 45040-8053
742918          E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 16 2020 01:50:08        Merrick Bank,
                 PO Box 5721,   Hicksville, NY 11802-5721
742929         +EDI: PRA.COM Apr 16 2020 05:43:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
742920         +EDI: RMSC.COM Apr 16 2020 05:43:00      Synchrony Bank/Amazon,     PO Box 965013,
                 Orlando, FL 32896-5013
742921          EDI: TDBANKNORTH.COM Apr 16 2020 05:43:00       TD Bank, N.A.,    1701 Route 70 East,
                 Cherry Hill, NJ 08034
742922         +EDI: TCISOLUTIONS.COM Apr 16 2020 05:43:00       Total Card Inc.,    5109 S. Broadband Lane,
                 Sioux Falls, SD 57108-2208
742923          EDI: VERIZONCOMB.COM Apr 16 2020 05:43:00       Verizon,   Bankruptcy Department,     404 Brock Dr,
                 Bloomington, IL 61701-2654
                                                                                               TOTAL: 20
      Case 20-00154-SMT                Doc 14 Filed 04/17/20 Entered 04/18/20 00:12:08                               Desc Imaged
                                            Certificate of Notice Page 8 of 8


District/off: 0090-1                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 15, 2020
                                      Form ID: 309E1                     Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,    P.O. Box 7346,   Philadelphia, PA                    19101-7346
742903*           Internal Revenue Service,    Centralized Insolvency Operation,                     PO Box 7346,
                   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2020 at the address(es) listed below:
              Brett Weiss    on behalf of Debtor In Possession Walter Leroy Peacock
               brett@BankruptcyLawMaryland.com, chetan@brettweiss.com;r51781@notify.bestcase.com
              Joseph A. Guzinski   on behalf of U.S. Trustee    U. S. Trustee for Region Four
               Joseph.A.Guzinski@usdoj.gov, USTPRegion04.DC.ECF@USDOJ.GOV;Bradley.D.Jones@usdoj.gov
              Richard Painter    on behalf of Creditor    Deutsche Bank National Trust Company, as Trustee for
               Fremont Home Loan Trust 2006-2, Asset-Backed Certificates, Series 2006-2 rpainterlaw@gmail.com
              U. S. Trustee for Region Four   USTPRegion04.DC.ECF@USDOJ.GOV
                                                                                              TOTAL: 4
